Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 7/20/2022 has been entered.
Claim Status
Claims 1-40 are pending.
Claims 21-40 are withdrawn, non-elected without traverse.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 7/20/2022, have been fully considered, but are moot because the arguments do not apply to new ground of rejections with a new reference, US 2017/0323904 A1 to Kim, see detail below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kohei EBISUNO et al., (US 2018/0069069 A1, of record, hereinafter Ebisuno) in view of Jae-Yong Park et al., (US 2003/0127650 A1, of record, hereinafter Park) and in further view of Sung Ho Kim et al., (US 2017/0323904 A1, hereinafter Kim).
Regarding claim 1, Ebisuno discloses a display device (in Fig. 2/1) comprising: 
a substrate (10 in Fig. 2); …
a first conductive layer (light-blocking electrode 125) including a lower pattern (lower pattern of 125) …; an active layer (semiconductor member 130) disposed on the first conductive layer (125); 
a second conductive layer (155, CE2) disposed on the active layer (130) and including a first gate electrode (gate electrode 155);  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Ebisuno’s Fig. 2, annotated.
a pixel electrode (191) disposed on the second conductive layer (155, CE2); and 
an emission layer (370) and a common electrode (270) disposed on the pixel electrode (191),
Ebisuno does not expressly disclose a metal layer disposed on the substrate (10); the first conductive layer (125) overlapping on the metal layer, and wherein each of the first conductive layer (125) and the metal layer receives a voltage, wherein the first conductive layer (125) is electrically connected to one of a drain region (137) and a source region (136) of the active layer (130), and the metal layer is electrically connected to a remaining one of the drain region and the source region of the active layer (130)
However, in the same display device field of endeavor, Park discloses an active matrix organic electroluminescent display in Fig. 4 comprises a ground layer 120 (therefore, it receives a ground voltage) made of conductive material overlapping above a substrate 110 insulated from a semiconductor layer 131 by a buffer layer 130 described in [0054]. The ground layer 120 is electrically connected to a source region 133. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Park’s Fig. 4, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a Park’s ground layer (metal layer) connected to the Ebisuno’s source region on the substrate, below and overlapping the Ebisuno’s first conductive layer to provide a ground voltage connection. 
Ebisuno modified by Park does not expressly disclose wherein the first conductive layer (Ebisuno’s 125) receives a voltage and is electrically connected to one of a drain region (Ebisuno’s 137) and a source region (Ebisuno’s 136) of the active layer (Ebisuno’s 130). 
However, in the same display device field of endeavor, Kim discloses a light blocking film 70 under a semiconductor 131 is electrically connected to a drain electrode 135 of the semiconductor 131 in a display device in Fig. 11. Therefore, the light blocking film 70 receives a drain voltage. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Kim’s Fig. 11, annotated.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Ebisuno’s light blocking electrode 125 (the first conductive layer) to connect to the drain region 132 according to Kim’s teaching to receive a drain or source voltage so the change in current may be small in a saturation region of a voltage-current characteristic graph of the thin film transistor TR such that the characteristics of the current driving transistor may be improved described in [0087] by Kim. 
Regarding claim 2, Ebisuno modified by (Park and Kim) discloses the display device of claim 1, 
wherein the metal layer (Park’s ground layer 120 in Fig. 4) overlaps an entirety of a surface of the substrate (Park’s 110 described in [0054]).  
Regarding claim 4, Ebisuno modified by (Park and Kim) discloses the display device of claim 1, further comprising
a third conductive layer (horizontal portion of Ebisuno’s electrode 77, 76, PL in Fig. 2) disposed between the second conductive layer (Ebisuno’s 155, CE2) and the pixel electrode (Ebisuno’s 191 in Fig. 2), and including a common voltage line (Ebisuno’s power supply line PL), a driving voltage line (Ebisuno’s source electrode 76 which connects to driving voltage line 172 as shown in Fig 4), and a data line (Ebisuno’s drain electrode 77 which connects to data signal Dm/171). 
Regarding claim 11, Ebisuno discloses a display device (in Fig. 2/1) comprising: 
a substrate (10 in Fig. 2); …
a first conductive layer (light-blocking electrode 125) including a lower pattern (lower pattern of 125) …; 
an active layer (semiconductor member 130) disposed on the first conductive layer (125); 
a second conductive layer (155, CE2) disposed on the active layer (130) and including a first gate electrode (gate electrode 155);  
a pixel electrode (191) disposed on the second conductive layer (155, CE2); and 
an emission layer (370) and a common electrode (270) disposed on the pixel electrode (191),
Ebisuno does not expressly disclose a metal layer disposed on the substrate (10); the first conductive layer (125) disposed on the metal layer; wherein a thickness of the metal layer is about 6000 angstroms to about 10,000 angstroms, and wherein each of the first conductive layer (125) and the metal layer receives a voltage, wherein the first conductive layer (125) is electrically connected to one of a drain region (137) and a source region (136) of the active layer (130), and the metal layer is electrically connected to a remaining one of the drain region and the source region of the active layer (130)
However, in the same display device field of endeavor, Park discloses an active matrix organic electroluminescent display in Fig. 4 comprises a ground layer 120 (therefore, it receives a ground voltage) made of conductive material overlapping above a substrate 110 insulated from a semiconductor layer 131 by a buffer layer 130 described in [0054]. The ground layer 120 is electrically connected to a source region 133.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a Park’s ground layer (metal layer) connected to the  Ebisuno’s source region on the substrate, below and overlapping the first conductive layer to provide a ground voltage connection. 
Ebisuno modified by Park does not expressly disclose wherein the first conductive layer (Ebisuno’s 125) receives a voltage and is electrically connected to one of a drain region (Ebisuno’s 137) and a source region (Ebisuno’s 136) of the active layer (Ebisuno’s 130). 
However, in the same display device field of endeavor, Kim discloses a light blocking film 70 under a semiconductor 131 is electrically connected to a drain electrode 135 of the semiconductor 131 in a display device in Fig. 11. Therefore, the light blocking film 70 receives a drain voltage. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Ebisuno’s light blocking electrode 125 (the first conductive layer) to connect to the drain region 132 according to Kim’s teaching to receive a drain or source voltage so the change in current may be small in a saturation region of a voltage-current characteristic graph of the thin film transistor TR such that the characteristics of the current driving transistor may be improved described in [0087] by Kim.
Ebisuno modified by (Park and Kim) does not expressly disclose wherein a thickness of the metal layer (Park’s 120) is about 6000 angstroms to about 10,000 angstroms.
However, Applicant has not presented persuasive evidence that the claimed thickness of the metal layer the range of “6000 angstroms to about 10,000 angstroms” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed range of thickness).  Also, the applicant has not shown that the claimed the range produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It is known that the thickness of the metal layer (Park’s ground layer 120) can affect resistance of the metal layer, therefore, the thickness of the metal layer is a result effective variable. 
It has been held that is not inventive to discover the optimum thickness by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed range of thickness of “6000 angstroms to about 10,000 angstroms” to the rest of the claimed invention.
Regarding claim 12, Ebisuno modified by (Park and Kim) discloses the display device of claim 11, further comprising
an insulating layer (Park’s buffer layer 130 in Fig. 4) disposed between the metal layer (Park’s 120 implemented under the Ebisuno’s 125 as addressed in claim 11) and the lower pattern (Ebisuno’s lower pattern of 125 in Fig. 2), and wherein the metal layer (Park’s 120) overlaps an entirety of a surface of the substrate (Park’s 110 described in [0054]).  
Regarding claim 14, Ebisuno modified by (Park and Kim) discloses the display device of claim 11, further comprising
a third conductive layer (horizontal portion of Ebisuno’s electrode 77, 76, PL in Fig. 2) disposed between the second conductive layer (Ebisuno’s 155, CE2) and the pixel electrode (Ebisuno’s 191 in Fig. 2), and including a common voltage line (Ebisuno’s power supply line PL), a driving voltage line (Ebisuno’s source electrode 76 which connects to driving voltage line 172 as shown in Fig 4), and a data line (Ebisuno’s drain electrode 77 which connects to data signal Dm/171). 
Allowable Subject Matter
Claims 3, 5-10, 13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 3, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the display device of claim 2, “wherein an opening overlapping the active layer is defined in the metal layer” as recited in Claim 3.
Regarding claim 5, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the display device of claim 4, “wherein the metal layer includes at least one of a first voltage metal layer connected to the driving voltage line and a second voltage metal layer connected to the common voltage line” as recited in Claim 5, in combination with the remaining features of base claim 1 and intervening claim 4.
Regarding claims 6-7, they are allowed due to their dependencies of claim 5.
Regarding claim 8, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the display device of claim 4, “the metal layer includes at least one among a first sub-metal layer connected to the first data line, a second sub-metal layer connected to the second data line, and a third sub-metal layer connected to the third data line” as recited in Claim 8, in combination with the remaining features of base claim 1 and intervening claim 4.
Regarding claims 9-10, they are allowed due to their dependencies of claim 8.
Regarding claim 13, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the display device of claim 11, “wherein an opening overlapping the active layer is defined in the metal layer” as recited in Claim 13.
Regarding claim 15, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the display device of claim 14, “wherein the metal layer includes a first voltage metal layer connected to the driving voltage line and a second voltage metal layer connected to the common voltage line” as recited in Claim 15, in combination with the remaining features of base claim 11 and intervening claim 14.
Regarding claims 16-17, they are allowed due to their dependencies of claim 15.
Regarding claim 18, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the display device of claim 14, “the metal layer includes a first sub-metal layer connected to the first data line, a second sub-metal layer connected to the second data line, and a third sub-metal layer connected to the third data line” as recited in Claim 18, in combination with the remaining features of base claim 11 and intervening claim 14.
Regarding claims 19-20, they are allowed due to their dependencies of claim 18.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARUN LU/Primary Examiner, Art Unit 2898